
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.30


STOCK OPTION AGREEMENT


        THIS STOCK OPTION AGREEMENT (this "Agreement"), executed to be effective
the 16th day of August, 2001 (the "Grant Date"), by and between UNIVERSAL
COMPRESSION HOLDINGS, INC., a Delaware corporation ("Holdings"), and «FirstName»
«LastName» (the "Director"), who is a director of Holdings. All capitalized
terms not otherwise defined in this Agreement shall have the respective meaning
of such terms as defined in the Universal Compression Holdings, Inc. Incentive
Stock Option Plan, as amended (the "Plan").

        WHEREAS, Holdings has agreed to grant to the Director an option to
purchase Holdings common stock, $.01 par value per share (the "Common Stock"),
pursuant to the terms and conditions of this Agreement in consideration for
services to Holdings.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.GRANT OF OPTION. Holdings grants to the Director an option (the "Option") to
purchase Ten Thousand (10,000) shares of Common Stock at an Exercise Price per
share equal to $            . The Option shall expire on the tenth anniversary
of the Grant Date, unless sooner terminated under the provisions hereof. This
Option is granted under the Plan, a copy of which is attached hereto as Exhibit
"A" and is incorporated herein by reference, and is not intended to constitute
an Incentive Stock Option under Section 422 of the Internal Revenue Code of
1986, as amended, but shall be a Non-qualified Stock Option.

2.OPTION TERMS AND CONDITIONS.

(a)Exercise of Option. The Option shall become 100% exercisable on August 16,
2002, the first anniversary of the Grant Date; provided, however, the Option
shall become immediately exercisable upon (i) the acquisition by any Person,
other than an Affiliate of Castle Harlan Partners III, L.P. of fifty-one percent
(51%) or more of the Common Stock of Holdings, (ii) a sale of all or
substantially all of the assets of Holdings or (iii) the termination of service,
for any reason whatsoever, of the Director.

(b)Termination of Service. Upon termination of service of the Director as a
director with Holdings for any reason whatsoever, the Option shall terminate on
the earlier of (i) the date of its expiration under Section 1 or (ii) 90 days
from the date on which the Director's service as a director terminated.



3.NON-TRANSFERABILITY. No Option granted hereby and no right arising thereunder
shall be transferable other than by will or by the laws of descent and
distribution. During the lifetime of the Director, the Option shall be
exercisable only by the Director. If the Option is exercisable at the date of
the Director's death and is transferred by will or by the laws of descent and
distribution, the Option shall be exercisable in accordance with the terms of
such Option by the executor or administrator, as the case may be, of the
Director's estate for a period of ninety (90) days after the date of the
Director's death and shall then terminate.

4.MODE OF EXERCISE. The Option shall be exercised by giving to Holdings written
notice stating (a) the number of shares with respect to which the Option is
being exercised, (b) the aggregate Exercise Price for such shares, and (c) the
method of payment. At the option of the Director, such aggregate Exercise Price
may be paid: (i) in cash; (ii) with the consent of the Board, which consent may
be given or withheld in its sole discretion, by delivery of a promissory note to
Holdings payable over a three (3) year period and bearing interest at the prime
rate; (iii) with the consent

1

--------------------------------------------------------------------------------

of the Administrator of the Plan, which consent may be given or withheld in its
sole discretion, by delivery of shares of Common Stock owned by the Director
having a Fair Market Value (as determined by Section 5 below) equal in amount to
the aggregate Exercise Price of the Option being exercised; (iv) by any
combination of (i), (ii) and (iii); or (v) with the consent of the Administrator
of the Plan, which consent may be given or withheld in its sole discretion, by
cancellation of a portion of the Option as determined by the Administrator of
the Plan.

5.FAIR MARKET VALUE OF COMMON STOCK. The "Fair Market Value" of the Common Stock
on any day shall be determined by the Board as follows: (i) if the Common Stock
is listed on a national securities exchange or quoted through the NASDAQ
National Market System, the Fair Market Value on any day shall be the average of
the high and low reported Consolidated Trading sales prices, or if no such sale
is made on such day, the average of the closing bid and asked prices reported on
the Consolidated Trading listing for such day; (ii) if the Common Stock is
quoted on the NASDAQ inter-dealer quotation system, the Fair Market Value on any
day shall be the average of the representative bid and asked prices at the close
of business for such day; (iii) if the Common Stock is not listed on a national
stock exchange or quoted on NASDAQ, the Fair Market Value on any day shall be
the average of the high bid and low asked prices reported by the National
Quotation Bureau, Inc. for such day; or (iv) if none of clauses (i)—(iii) are
applicable, the Fair Market Value as may be determined by the Board or the
Administrator of the Plan, there being no obligation to make such determination.

6.OPTION SUBJECT TO SECURITIES AND OTHER REGULATIONS. The Option granted
hereunder and the obligation of Holdings to sell and deliver shares under such
Option shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required. Holdings, in its discretion, may postpone the issuance or delivery
of shares upon any exercise of the Option until completion of any stock exchange
listing, or other qualification of such shares under any state or federal law,
rule or regulation as Holdings may consider appropriate, and may require the
Director, his or her beneficiary or his or her legal representative to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the shares in compliance with
applicable laws, rules and regulations.

        Upon demand by the Board, the Director (or any person acting under
Section 3 above) shall deliver to the Board at the time of exercise of the
Option a written representation that the shares to be acquired upon the exercise
of the Option are being acquired for his or her own account and not with a view
to, or for resale in connection with, any distribution in violation of federal
or state securities laws. Upon such demand, delivery of such representation
prior to the delivery of any shares issued upon exercise of the Option shall be
a condition precedent to the right of the Director or such other person to
purchase any shares.

7.NO RIGHTS AS STOCKHOLDER PRIOR TO EXERCISE OF OPTION. The Director shall not
have any rights as a stockholder with respect to any shares subject to the
Option prior to the date on which the Director is recorded as the holder of such
shares on the records of Holdings.

8.TAXES. Holdings may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of all Federal, state, local and
other taxes required by law to be withheld with respect to the Option including,
but not limited to: (i) reducing the number of shares of Common Stock otherwise
deliverable, based upon their Fair Market Value on the date of exercise, to
permit deduction of the amount of any such withholding taxes from the amount
otherwise payable under this Agreement; (ii) deducting the amount of any such
withholding taxes from any other amount then or thereafter payable to the
Director; or (iii) requiring the Director, his or her beneficiary or his or her
legal representative to pay to Holdings the amount required to

2

--------------------------------------------------------------------------------

be withheld or to execute such documents as Holdings deems necessary or
desirable to enable it to satisfy its withholding obligations as a condition of
releasing the Common Stock.

9.GOVERNING LAW. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed entirely within such state.

10.COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

11.NOTICES. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telecopied with
confirmed receipt, sent by certified, registered, or express mail, postage
prepaid, or sent by a national next-day delivery service to the parties at the
following addresses or at such other addresses as shall be specified by the
parties by like notice, and shall be deemed given when so delivered personally
or telecopied, or if mailed, two (2) days after the date of mailing, or, if by
national next-day delivery service, on the day after delivery to such service as
follows:


(i)   if to Holdings, at:
 
 
Universal Compression Holdings, Inc.
4440 Brittmoore Road
Houston, Texas 77041-8004
Attention: Richard FitzGerald,
Senior Vice President and
Chief Financial Officer
Telecopier No.: (713) 466-6720
 
 
with a copy to:
 
 
Universal Compression, Inc.
4440 Brittmoore Road
Houston, Texas 77041-8004
Attention: Mark L. Carlton,
Senior Vice President and General Counsel
Telecopier No.: (713) 466-6720
(ii)
 
if to Director, to him or her at:
 
 
Universal Compression, Inc.
4440 Brittmoore Road
Houston, Texas 77041-8004

12.HEADINGS. The headings in this Agreement are for convenience of reference
only and shall not in any manner define or limit the scope or intent of any
provisions of this Agreement.

13.SEVERABILITY. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction or
any foreign federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

[remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have executed this Agreement effective as of the Grant Date above
mentioned.

    DIRECTOR
 
 


--------------------------------------------------------------------------------

«FirstName» «LastName»
 
 
UNIVERSAL COMPRESSION HOLDINGS, INC.
 
 


--------------------------------------------------------------------------------

Stephen A. Snider
President and Chief Executive Officer

4

--------------------------------------------------------------------------------



QuickLinks


STOCK OPTION AGREEMENT
